Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jacob Gober on 25 February 2021.
The application has been amended in the claims as follows: 
1. (Previously Presented) A method of using a swing alert system and one or more previously determined swing metrics associated with a batter to provide alerts in real-time to the batter to hit a moving ball travelling along a flight path, the swing alert system having (i) a swing alert device storing the one or more previously determined swing metrics, (ii) one or more sensors configured to determine a velocity of the moving ball, and (iii) an alert unit configured to generate at least one of a sound, light, vibration, or tactile signal, the method comprising: 
receiving, via the swing alert device, an indication corresponding to an upcoming pitching event that causes the ball to travel along the flight path; 
capturing metrics of the moving ball by— measuring, via the one or more sensors, a velocity of the moving ball travelling along the flight path, and 
calculating, via the swing alert device and based on the velocity of the moving ball, when the moving ball will reach a hitting location target proximate the batter; 
merging, via the swing alert device, the captured metrics of the moving ball and the one or more previously determined swing metrics associated with the batter in real-time to determine  when the batter must initiate a swing of a bat in order to hit the 
a swing time, wherein the swing time corresponds to a second period of time between the initiation of forward motion of the bat and a contact between the bat and the ball; and 
providing, via the alert unit, an alert to the batter instructing the batter to swing in order to hit the moving ball at the hitting location target, wherein the alert includes at least one of the sound, light, vibration, or tactile signal. 
(Previously Presented) The method of claim 1 wherein the moving ball is thrown by a pitcher or pitching machine along the flight path, and wherein— determining when the batter must initiate the swing to hit the moving ball comprises determining a position of the moving ball along the flight path at which the batter must initiate the swing in order to hit the moving ball at the hitting location target, and 
providing the alert to the batter comprises providing the alert to the batter when the moving ball is at the determined position. 
(Previously Presented) The method of claim 1 wherein the moving ball is thrown by a pitcher or a pitching machine along the flight path, the method further comprising calculating an average velocity of the moving ball along at least a portion of the flight path. 
(Previously Presented) The method of claim 3 wherein calculating when the moving ball will reach the hitting location target is further based, at least in part, on the average velocity and a distance between the pitcher or pitching machine and the hitting location target. 
(Previously Presented) The method of claim 1 wherein calculating when the moving ball will reach the hitting location target is further based, at least in part, on a position, flightpath, and/or spin of the moving ball. 
	6-9. 	(Canceled) 	 
10. (Currently Amended) The method of claim 1 wherein the alert is a swing alert, and wherein the method further comprises providing, via the alert unit, a stride alert to the batter before the swing alert, wherein the stride alert instructs the batter to stride and is based at least in part on a predetermined stride time of the batter. 
11-30.   (Canceled) 
(Previously Presented) The method of claim 1 wherein the alert unit includes a speaker configured to generate a sound. 
(Previously Presented) The method of claim 1 wherein the alert unit includes a wearable configured to be worn by the batter. 
(Currently Amended) The method of claim 32 wherein the alert unit includes eyeglasses, headphones, a wrist band, or a glove. 
(Previously Presented) The method of claim 1 wherein the alert unit is configured to be coupled to the bat. 
(Canceled)  
(Previously Presented) The method of claim 1 wherein the one or more sensors include at least one of a camera, a RADAR sensor, a LIDAR sensor, a SONAR sensor, a light gate sensor, or an optical gate sensor. 
37-46. (Canceled). 
(Previously Presented)  The method of claim 1, further comprising transmitting the measured velocity from the one or more sensors to the swing alert device. 
(Previously Presented)  The method of claim 1, further comprising: 
measuring, via the one or more sensors, a spin of the moving ball along the flightpath, wherein calculating when the moving ball will reach the hitting location target is further based at least in part on a spin of the moving ball. 
(Previously Presented)  The method of claim 1, further comprising: 
measuring, via the one or more sensors, a projected velocity decay of the moving ball along the flightpath, 
wherein calculating when the moving ball will reach the hitting location target is further based at least in part on the projected velocity decay of the moving ball. 
(Currently Amended)  The method of claim 1 for a plurality of 
receiving, via the swing alert device, a user-input identifying an individual batter; and 
retrieving the one or more swing metrics of the individual batter. 
(Previously Presented)  The method of claim 1 wherein merging the captured metrics of the moving ball and the one or more previously determined swing metrics associated 
(Previously Presented) A method of using a swing alert system and a predetermined overall swing time metric associated with a batter to provide alerts to the batter to hit a moving ball travelling along a flight path, the swing alert system having (i) a swing alert device storing the predetermined overall swing time metric, (ii) one or more sensors configured to determine one or more pitch metrics of the moving ball, and (iii) an alert unit configured to generate at least one of a sound, light, vibration, or tactile signal, the method comprising: 
receiving, via the swing alert device, an indication corresponding to an upcoming pitching event that causes the ball to travel along the flight path; 
measuring, via the one or more sensors, the one or more pitch metrics of the moving ball travelling along the flight path; 
based at least on the one or more pitch metrics, calculating, via the swing alert device, when the moving ball will reach a hitting location target proximate the batter; 
based at least on the predetermined overall swing time metric of the batter and when the moving ball will reach the hitting location target, determining, via the swing alert device, a position of the ball along the flight path at which the batter must initiate a swing of a bat in order to hit the moving ball at the hitting location target; and 
when the ball is at the determined position along the flight path, providing, via the alert unit, an alert to the batter instructing the batter to swing in order to hit the moving ball at the hitting location target, wherein the alert includes at least one of the sound, light, vibration, or tactile signal. 
(Previously Presented) The method of claim 52 wherein the one or more sensors include at least one of a camera, a RADAR sensor, a LIDAR sensor, a SONAR sensor, a light gate sensor, or an optical gate sensor. 
(Previously Presented)  The method of claim 52, further comprising transmitting the determined one or more pitch metrics from the one or more sensors to the swing alert device. 
(Previously Presented)  The method of claim 52 wherein the one or more pitch metrics include a velocity, speed, spin, rotation, and/or projected velocity decay of the moving ball. 
(Currently Amended)  The method of claim 52, further comprising: 
receiving, via the swing alert device, a user-input identifying an individual batter; and 
retrieving the swing metrics of the individual batter. 
(Previously Presented)  The method of claim 52 wherein the predetermined overall swing time metric comprises a swing delay time of the batter and a swing time of the batter. 
(Previously Presented) A method of using a swing alert system and one or more previously determined swing metrics associated with a batter to provide alerts in real-time to the batter to hit a moving ball travelling along a flight path, the swing alert system having (i) a swing alert device storing the one or more swing metrics, and (ii) an alert unit configured to generate at least one of a sound, light, vibration, or tactile signal, the method comprising: 
receiving, via the swing alert device, an indication corresponding to an upcoming pitching event that causes the ball to travel along the flight path; 
receiving, via the swing alert device, a velocity of the moving ball; 

merging, via the swing alert device, when the moving ball will reach a hitting location target proximate the batter and the one or more previously determined swing metrics associated with the batter in real-time to determine when the batter must initiate a swing of a bat in order to hit the moving ball at the hitting location target, wherein the one or more previously determined swing metrics includes an overall swing time of the batter comprising: 
a swing delay time, wherein the swing delay time corresponds to a first period of time between an instruction to swing and an initiation of forward motion of the bat, and 
a swing time, wherein the swing time corresponds to a second period of time between the initiation of forward motion of the bat and a contact between the bat and the ball; and 
providing, via the alert unit, an alert to the batter instructing the batter to swing in order to hit the moving ball at the hitting location target, wherein the alert includes at least one of the sound, light, vibration, or tactile signal. 
(Previously Presented)  The method of claim 58 wherein receiving the velocity of the moving ball includes receiving a user input corresponding to a velocity of the moving ball. 
(Previously Presented)  The method of claim 58 wherein receiving the velocity of the moving ball includes receiving the velocity from one or more sensors. 
(Previously Presented) A method of using a swing alert system and a predetermined overall swing time metric associated with a batter to provide alerts to the batter to hit a moving 
receiving, via the swing alert device, an indication corresponding to an upcoming pitching event that causes the ball to travel along the flight path; 
receiving, via the swing alert device, one or more pitch metrics of the moving ball; based at least on the one or more pitch metrics, calculating, via the swing alert device, when the moving ball will reach a hitting location target proximate the batter; 
based at least on the predetermined overall swing time metric of the batter and when the moving ball will reach the hitting location target, determining, via the swing alert device, a position of the ball along the flight path at which the batter must initiate a swing of a bat in order to hit the moving ball at the hitting location target; and 
when the ball is at the determined position along the flight path, providing, via the alert unit, an alert to the batter instructing the batter to swing in order to hit the moving ball at the hitting location target, wherein the alert includes at least one of the sound, light, vibration, or tactile signal. 
(Previously Presented)  The method of claim 61 wherein receiving the one or more pitch metrics of the moving ball includes receiving a user input corresponding to the one or more pitch metrics. 
(Previously Presented)  The method of claim 61 wherein the overall swing time metric comprises a swing delay time of the batter and a swing time of the batter. 
(Previously Presented)  The method of claim 61 wherein the one or more pitch metrics include a velocity, speed, spin, rotation, and/or projected velocity decay of the moving ball. 
 NOTE:  The above changes have been made to overcome informalities, in order to put this application in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711
/ma/
25 February 2021